FILED
                             NOT FOR PUBLICATION                               APR 12 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHERRY MARTIN, dba Sherry Martin                   No. 10-55005
Photography,
                                                   D.C. No. 3:09-cv-01601-MMA-
               Plaintiff - Appellant,              POR

  v.
                                                   MEMORANDUM *
WALT DISNEY INTERNET GROUP; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN and PAEZ, Circuit Judges.

       Plaintiff-appellant Sherry Martin, dba Sherry Martin Photography appeals

the district court’s denial of her request for preliminary injunctive relief against

defendants-appellees in connection with appellant’s complaint against them for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
copyright infringement. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and

we affirm.

      We express no view on the merits of the complaint. Our sole inquiry is

whether the district court abused its discretion in denying preliminary injunctive

relief. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir. 2008); see

Winter v. Natural Resources Defense Council, 129 S. Ct. 365, 374 (2008) (listing

factors for district court to consider); Sports Form, Inc., 686 F.2d 750, 752-53

(9th Cir. 1982) (explaining limited scope of review). We conclude the district

court did not abuse its discretion. Accordingly, we affirm the district court’s order

denying the preliminary injunction.

      We deny appellant’s request for oral argument and her motion to strike

portions of the answering brief.

      AFFIRMED.